Citation Nr: 1517540	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-18 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for residuals of an upper left torso injury. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1973 to January 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issues of entitlement to service connection for a back disability and residuals of an upper left torso injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for a back disability was last denied in a June 1984 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final June 1984 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The June 1984 rating decision that denied service connection for a back disability is final.  38 U.S.C. § 4005(c) (1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final June 1984 rating decision is new and material; the criteria to reopen the claim for service connection for a back disability have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In October 1983, the Veteran filed a claim to establish service connection for a back disability.  The Veteran's claim was denied in an April 1984 rating decision, on the basis that there was no evidence of a current diagnosis or an in-service injury, event, or disease.  Within one year of the rating decision, new and material evidence was received.  The claim was readjudicated in a June 1984 rating decision, which confirmed and continued the prior denial.  Although the Veteran was notified of this rating decision and his appellate rights, he did not file an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the June 1984 rating decision became final.  38 U.S.C. § 4005(c) (1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In February 2012, the Veteran filed a petition to reopen his claim for service connection for a back disability.  A February 2013 rating decision denied the Veteran's petition finding that new and material evidence had not been received. 

Although the AOJ denied the petition to reopen, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Evidence received since the last final June 1984 rating decision includes VA and private medical records.  All the evidence is new, in that it was not previously of record at the time of the June 1984 rating decision.  Furthermore, the evidence is material because it contains details regarding the Veteran's asserted in-service injury and notes that he was diagnosed with chronic low back pain and degenerative changes in his spine with neuroforaminal compromise.  As this evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for a back disability is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a back disability is reopened.


REMAND

Initially, the Board notes that there are outstanding VA and private treatment records that must be obtained and associated with the claims file.  A January 2013 VA treatment record noted that the Veteran had received treatment for back pain from a local general practitioner and a chiropractor.  Additionally, the treatment record noted that the Veteran received a referral for VA physical and medicine rehabilitation.  Neither the treatment records from the Veteran's private providers nor the VA rehabilitation records have been associated with the claims file.  

Additionally, it appears that the Veteran's service treatment records (STR) are incomplete.  While a portion of the Veteran's STRs were received from the New Jersey Department of Defense Reference and Archives, the only available record was the Veteran's enlistment examination.  The STRs of record do not contain the Veteran's separation examination or treatment records from the Walson Army Hospital, at Ft. Dix, New Jersey, where he said he was treated his asserted in-service injury.  On remand, the AOJ should take such steps necessary to obtain the Veteran's outstanding STRs and, if they cannot be located, make a formal finding as to their unavailability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from January 2013 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Contact the Veteran and request that he submit a properly executed and separate VA Form 21-4142 for all private care providers related to his back or upper torso disabilities, to include his general practitioner and his chiropractor.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.  If records are identified but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Obtain all of the Veteran's STRs, to include copies of his separation examination reports and his treatment at Walson Army Hospital, at Ft. Dix, New Jersey.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  Any formal determination should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014).

4.  After all outstanding records have been associated with the claims file, schedule a VA examination to identify any back or upper left torso disabilities.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The VA examiner should:

a.  Identify any applicable back or upper left torso disabilities.  

In so opining, the examiner should address the May 2010 treatment record from AtlantiCare noting that the Veteran had degenerative changes in his spine. 

b.  For any diagnosed disability, the examiner should state whether it is at least as likely as not (at least a 50 percent probability) that the disability began in service, was cause by service, or is otherwise related to service, to include the Veteran's report of an in-service injury incurred falling from the monkey bars during basic training.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale must be provided for any opinion offered.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


